The judgment in this case was rendered February 22, 1911, and motion for new trial filed February 24th following. This motion was heard March 29th, and, being overruled, it was by the court ordered that the plaintiff have 90 days to serve case-made, etc. From the record before us, it does not appear that the case-made was ever served on opposing counsel.
The case-made, not having been served within the time fixed by statute, or within the 90-day extension granted by the court, is invalid, and cannot be considered on appeal.Devault et al. v. Merchants' Exchange Co., 22 Okla. 624,98 P. 342; Turley v. Hayes   Shirk, 28 Okla. 655, 115 P. 769;Bottoms v. Neukirchner et al., 40 Okla. 142, 136 P. 774;Brown-Beane Co. v. Rucker, 36 Okla. 696, 136 P. 1075; Veverkav. Frank et al., 41 Okla. 142, 137 P. 682, Todd v. Carter etal., 43 Okla. 238, 142 P. 996.
It also appears that the proceedings in error were not commenced in this court within six months after the rendition of the judgment in the trial court (as is provided by chapter 18, p. 35, Sess. Laws 1910-11, but changed to one year by section 5255, Rev. *Page 104 
Laws 1910), and for this reason, as well as the one already considered, this court is without jurisdiction to review the judgment of the lower court. Sumner et al. v. Sherwood,25 Okla. 70, 105 P. 642; Tishomingo Electric Light   Power Co.v. Harris, 28 Okla. 10, 113 P. 713; State Savings Bank, etc.,v. Bedden et al., 38 Okla. 444, 134 P. 20; Malloy v. Johnsonet al., 40 Okla. 454, 139 P. 310; Muskogee Electric TractionCo. v. Howenstine, 40 Okla. 543, 138 P. 381, 139 P. 524;May v. Roberts, 40 Okla. 659, 140 P. 399.
The appeal should be dismissed.
By the Court: It is so ordered.